Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 1 of 14
                           Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 2 of 14
Debtor    Tri-Point Oil & Gas Production Systems, LLC                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                Case number
                                                 District                                 When                                Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Rider 1                                                   Relationship              Affiliate
                                                            Southern District of
                                                 District   Texas                         When     3/16/20                Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 3 of 14
Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 4 of 14




     /s/ Joshua W. Wolfshohl                   03/16/2020
         Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 5 of 14




                                            Rider A

                 Pending Bankruptcy Cases Filed by Affiliates of the Debtor

       On the date hereof, each of the affiliated entities listed below (collectively, the
“Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States
Code in the United States Bankruptcy Court for the Southern District of Texas. The Debtors
have filed a motion requesting that the chapter 11 cases of these entities be consolidated for
procedural purposes only and jointly administered pursuant to Rule 1015(b) of the Federal Rules
of Bankruptcy Procedure.

                                           Company
FR Tri-Point LLC
Tri-Point Oil & Gas Production Systems, LLC
Tri-Point Service GP, LLC
Tri-Point Services LLC




10489246v1
             Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 6 of 14




                   TRI-POINT OIL & GAS PRODUCTION SYSTEMS, LLC

                                Written Consent of the Sole Member

                                          March 16, 2020

        The undersigned, being the sole member (the “Member”) of Tri-Point Oil & Gas
Production Systems, LLC, a Delaware limited liability company (the “Company”), hereby
approves, consents to, and adopts the following recitals and resolutions, and the actions authorized
in such recitals and resolutions, as the act of the Member by written consent as of the date set forth
above.

Proper Officers

       NOW, THEREFORE, BE IT RESOLVED, that for purposes of these resolutions, the term
“Proper Officers” shall mean any one or all of the Company’s Chief Executive Officer, Chief
Restructuring Officer, Chief Financial Officer, Treasurer and any Vice President, and solely for
the purposes of attesting to, or certifying the authenticity of signatures, documents, instruments or
agreements, the Secretary or any Assistant Secretary of the Company.

Filing of Bankruptcy Petition

        WHEREAS, pursuant to the Limited Liability Company Agreement of the Company dated
effective as of October 8, 2015, the Member has exclusive and complete authority and discretion
to manage the operation and affairs of the Company and to make all decisions regarding the
business of the Company;

       WHEREAS, the Member, acting pursuant to the laws of the State of Delaware, has
considered the financial and operational aspects of the Company’s business;

        WHEREAS, the Member has reviewed the historical performance of the Company and the
current and long-term liabilities of the Company; and

     WHEREAS, the Member has analyzed each of the strategic alternatives available to the
Company.

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Member, it is
desirable and in the best interests of the Company, its creditors, employees and other interested
parties that a petition be filed by the Company seeking relief under the provisions of Chapter 11
of Title 11 of the United States Code (the “Bankruptcy Code”);

       RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized on behalf of the Company to execute, verify and file all petitions, schedules, lists, and
other papers or documents, and to take and perform any and all further actions and steps that such
Proper Officer deems necessary, desirable and proper in connection with the Company’s Chapter
11 case, with a view to the successful prosecution of such case;




10443335v1
             Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 7 of 14




       RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized on behalf of the Company to execute, verify and file all petitions, schedules, lists, and
other papers or documents, and to take and perform any and all further actions and steps that such
Proper Officer deems necessary, desirable and proper in connection with Chapter 11 case of a
subsidiary of the Company, with a view to the successful prosecution of such case;

        RESOLVED FURTHER, that the Proper Officers, on behalf of the Company, are
authorized, empowered and directed to retain the law firm of Porter Hedges LLP (“PH”) as
bankruptcy counsel to represent and assist the Company in carrying out its duties under Chapter
11 of the Bankruptcy Code, and to take any and all actions to advance the Company’s rights in
connection therewith, and the Proper Officers are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for authority to retain
the services of PH;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized and directed to employ any other professionals necessary to assist the Company in
carrying out its duties under the Bankruptcy Code; and in connection therewith, such Proper
Officer is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to or immediately upon the filing of the Chapter 11 case and cause to
be filed appropriate applications with the bankruptcy court for authority to retain the services of
any other professionals, as necessary, and on such terms as are deemed necessary, desirable and
proper;

         RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized and empowered to obtain post-petition financing according to terms which may be
negotiated by the management of the Company, including under debtor-in-possession credit
facilities or the use of cash collateral; and to enter into any guaranties and to pledge and grant liens
on its assets as may be contemplated by or required under the terms of such post-petition financing
or cash collateral agreement; and in connection therewith, such Proper Officer is hereby authorized
and directed to execute appropriate loan agreements, cash collateral agreements and related
ancillary documents;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by such Proper Officer to be necessary or desirable
to carry out the purpose and intent of each of the foregoing resolutions and to effectuate a
successful Chapter 11 case, including, but not limited to the development, filing and prosecution
to confirmation of a Chapter 11 plan and related disclosure statement; and

        RESOLVED FURTHER, that any and all actions heretofore taken by the Proper Officers
or the Member in the name and on behalf of the Company in furtherance of the purpose and intent
of any or all of the foregoing resolutions be, and hereby are, ratified, confirmed, and approved in
all respects.



                                                   2
10443335v1
             Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 8 of 14




Sale of Unused Real Property

        RESOLVED FURTHER, that in the judgment of the Member, it is desirable and in the best
interests of the Company, its creditors, employees and other interested parties for the Company to
proceed with the sale of certain unused parcels of real property, specifically the Company’s unused
real property in Elk City, Oklahoma, Canadian, Texas, and Kountze, Texas through a third-party
auction process administered by Ten-X and the Company’s real estate broker (the “Auction
Process”) in accordance with the procedures and reserve prices previously described to the Board
and subject to approval of the bankruptcy court; and

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized on behalf of the Company to take any and all actions, to execute, deliver, certify, file
and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and
to take any and all actions and steps deemed by such Proper Officer to be necessary or desirable
to carry out the purpose and intent of each of the foregoing resolutions and to effectuate a
successful Auction Process, including the filing of appropriate applications with the bankruptcy
court for authority to conduct the Auction Process and complete the sale of such properties;

General

        RESOLVED FURTHER, that all acts and deeds heretofore done or actions taken by the
Member or any officer or agent of the Company for and on behalf of the Company in entering into,
executing, acknowledging or attesting any arrangements, agreements, instruments, or documents
in carrying out the terms and intentions of the foregoing preambles and resolutions be and each of
them hereby are ratified, approved, and confirmed in all respects as the acts and deeds of the
Company;

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized, directed, and empowered, in the name and on behalf of the Company, to take further
action as he may deem necessary or advisable in connection with the above-referenced
transactions, including execution of any document necessary to complete the above-referenced
transactions; and

        RESOLVED FURTHER, that the Proper Officers be, and each of them hereby is,
authorized, directed and empowered, in the name and on behalf of the Company, to execute and
deliver or cause to be executed and delivered any and all other agreements, certificates, reports,
applications, notices, letters or other documents (including all instruments contemplated by any of
the above documents), and to do or cause to be done any and all further acts as such Proper Officer
shall deem necessary, appropriate or desirable to comply with the applicable laws and regulations
of any jurisdiction (domestic or foreign) or otherwise permit the Company to fully and promptly
carry out the purposes and intent of the foregoing preambles and resolutions and to consummate
the transactions contemplated thereby, and any such action taken or any agreement, amendment,
certificate, report, application, notice, letter or other document executed and delivered by them or
any of them in connection with any such action shall be conclusive evidence of their or his or her
authority to take, execute and deliver the same.



                                                 3
10443335v1
Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 9 of 14
Date Last Updated: 3/16/2020
                                   Case 20-31777 Document 1 TopFiled     in TXSB on 03/16/20 Page 10 of 14
                                                                30 Unsecured Creditors                                                                                                                          Preliminary Draft




   Fill in this information to identify the case:
   Debtor name: TRI-POINT OIL & GAS PRODUCTION SYSTEMS, LLC, et al.,                                                                     Check if this is an amended filing
   United States Bankruptcy Court for the: Southern District of Texas
   Case number (If known):__________
  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of the 30 Creditors Who Have Unsecured Claims and Are Not Insiders

                                                                                                                                                                                      Amount of unsecured claim
                                                                                                           Nature of the claim (for
                                                                                                           example, trade debts, bank Indicate if claim is                                Deduction for
                                                                                                           loans, professional services, contingent, unliquidated, or Total claim, if     value of collateral
  Name of creditor                                          Contact information                            and government contracts) disputed                         partially secured or setoff             Unsecured claim
   1 IRON PILLAR ENERGY LLC                                 PO BOX 53367, MIDLAND, TX 79710                Trade Debt -- on going                                                      $0                  $0       $1,506,454
                                                                                                           litigation
                                                            P: 43-238-6922
   2 INDUSTRIAL PIPING SPECIALISTS                          PO BOX 581270, TULSA, OK 74158-1270            Trade Debt                                                                $0                 $0          $937,417

                                                            P: 918-437-9100
                                                            F: 877-436-9095
   3 NOBLE ENERGY INC                                       1205 N LAMESA RD, MIDLAND, TX 79701            Trade Credits                                                             $0                 $0          $796,445

                                                           P: 281-872-3100
   4 Petrohawk Energy Corporation (BHP Billiton Petroleum) 1360 Post Oak Blvd., Houston, Texas 77056       Overpayment                                                               $0                 $0          $650,000

                                                            P: 713-227-7890
                                                            F: 713-224-7890
                                                            E: greaves@firstreserve.com
   5 LFS Loveland, LLC                                      12535 COUNTRY ROAD 2, BRIGHTON, CO 80603       Unsecured note related to                                                 $0                 $0          $600,000
                                                                                                           the Leep Fabricatoin
                                                                                                           acquisition
   6 CUNDO SANDBLASTING LLC                                 PO BOX 7163, ODESSA, TX 79760                  Trade Debt                                                                $0                 $0          $562,057

                                                            P: 432-557-6734
   7 WILLBANKS METALS, INC                                  PO BOX 675064, DALLAS, TX 75267-5064           Trade Debt                                                                $0                 $0          $377,652

                                                            P: 817-625-6161
                                                            F: 817-625-8487
                                                            E: info@willbanksmetals.com
   8 MICRO MOTION, INC                                      22737 NETWORK PLACE, CHICAGO, IL 60673-        Trade Debt                                                                $0                 $0          $337,431
                                                            1227

                                                            P: 314-553-2000
                                                            E: contactus@emerson.com
   9 TITUS INDUSTRIAL                                       14580 MIDWAY RD, FARMERS BRANCH, TX            Trade Debt                                                                $0                 $0          $307,898
                                                            75244

                                                            P: 469-289-1773
   10 H AND E EQUIPMENT SERVICES INC                        P.O. BOX 849850, DALLAS, TX 75284-9850         Trade Debt                                                                $0                 $0          $293,491

                                                            P: 225-298-5200
   11 LONG INDUSTRIES, INC.                                 105 FCR 413, BUFFALO, TX 75831                 Trade Debt                                                                $0                 $0          $272,056

                                                            P: 903-389-3262
                                                            E: sales@longindustries.us
   12 RELIANCE METALCENTER                                  PO BOX 561450, DENVER, CO 80256-1450           Trade Debt                                                                $0                 $0          $269,147

                                                            P: 619-263-2141
                                                            F: 619-474-1311
                                                            E: jsinohui@rsac.com
   13 DIAMONDBACK E AND P LLC                               PO BOX 380, ORANGE CITY, IA 51041-0380         Trade Credits                                                             $0                 $0          $247,602

                                                            P: 432-221-7400
                                                            E: ownerrelations@diamondbackenergy.com
   14 AMERICAN PIPING PRODUCTS                              825 MARYVILLE CENTRE DRIVE, STE 310,           Trade Debt                                                                $0                 $0          $244,069
                                                            CHESTERFIELD, MO 63017

                                                            P: 800-316-5737
                                                            F: 636-536-1363
                                                            E: credit@amerpipe.com
   15 TRINITY HEADS. INC.                                   P.O. BOX 732666, DALLAS, TX 75373-2666         Trade Debt                                                                $0                 $0          $236,959

                                                            P: 936-825-6581
                                                            F: 936-825-6470
   16 Britt Schmidt                                         711 Pifer Rd., Houston, TX 77024               Severance                                                                 $0                 $0          $199,661
   17 MARSH WORTHAM                                         PO BOX 301513, DALLAS, TX 75303-1513           Trade Debt                                                                $0                 $0          $193,077

                                                            P:713-526-3366
   18 ENERGY SALES, LLC                                     PO BOX 31001-2641, PASADENA, CA 91110-2641 Trade Debt                                                                    $0                 $0          $189,683

                                                            P: 432-580-7280
                                                            F: 432-580-7275
                                                            E: JL@energysalesllc.com

   19 BALON CORPORATION                                     3245 SOUTH HATTIE AVENUE, OKC, OK 73129        Trade Debt                                                                $0                 $0          $179,311

                                                            P: 405-677-3321
                                                            F: 405-677-3917
   20 IFS NORTH AMERICA, INC.                               DEPT CH17074, PALATINE, IL 60055-7074          Trade Debt                                                                $0                 $0          $165,491

                                                            P: 888-437-4968
   21 PROTECH SALES, USA CORP                               12340 MEAD WAY, LITTLETON, CO 80125-9352       Trade Debt                                                                $0                 $0          $158,332

                                                            P: 303-471-0040
                                                            F: 303-471-8487
   22 IRON MULE PRODUCTS INC.                               PO BOX 238, CASSVILLE, MO 65625                Trade Debt                                                                $0                 $0          $153,804

                                                            P: 417-846-0050
                                                            F: 417-847-5273
                                                            E: info@ironmuleproducts.com
   23 ROCKY MOUNTAIN OILFIELD WAREHOUSE                     414 S. ELM ST., CASPER, WY 82601               Trade Debt                                                                $0                 $0          $150,165

                                                            P: 888-599-2200
                                                            F: 307-233-4851
   24 PROFIRE ENERGY INC                                    321 S 1250 W STE 1, LINDON, UT 84042           Trade Debt                                                                $0                 $0          $150,153

                                                            P: 855-776-3473
                                                            E: solutions@profireenergy.com




10489614v1                                                                                                                                                                                                                 1 of 2
Date Last Updated: 3/16/2020
                                   Case 20-31777 Document 1 TopFiled     in TXSB on 03/16/20 Page 11 of 14
                                                                30 Unsecured Creditors                                                                                                                      Preliminary Draft




   Fill in this information to identify the case:
   Debtor name: TRI-POINT OIL & GAS PRODUCTION SYSTEMS, LLC, et al.,                                                                     Check if this is an amended filing
   United States Bankruptcy Court for the: Southern District of Texas
   Case number (If known):__________
  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of the 30 Creditors Who Have Unsecured Claims and Are Not Insiders

                                                                                                                                                                                  Amount of unsecured claim
                                                                                                       Nature of the claim (for
                                                                                                       example, trade debts, bank Indicate if claim is                                Deduction for
                                                                                                       loans, professional services, contingent, unliquidated, or Total claim, if     value of collateral
  Name of creditor                                          Contact information                        and government contracts) disputed                         partially secured or setoff             Unsecured claim
  25 SUMITEC INTERNATIONAL INC.                             577 HILLCREST DRIVE, BOLINGBROOK, IL 60440 Trade Debt                                                                  $0                  $0        $148,370

                                                            P: 877-837-9618
                                                            F: 936-569-8722
                                                            E: sumitecsales@comcast.net
   26 ABSOLUTE METAL PRODUCTS, LLC                          7208 Gessner Road, Houston, TX 77040            Trade Debt                                                            $0                $0          $140,015

                                                            P: 713-340-5990
                                                            F: 713-466-4473
   27 UNIQUE FLO                                            P.O. BOX 207444, DALLAS, TX 75320-7444          Trade Debt                                                            $0                $0          $131,481

                                                            P: 888-999-3588
                                                            E: sales@uniqueflo.com
   28 GENERAL AIR SERVICE AND SUPPLY                        1105 ZUNI ST., DENVER, CO 80204                 Trade Debt                                                            $0                $0          $130,749

                                                            P: 303-892-7003
                                                            F: 303-595-9036
   29 MIDWESTERN PIPELINE PRODUCTS                          2119 S UNION AVE, TULSA, OK 74107               Trade Debt                                                            $0                $0          $128,104

                                                            P: 918-858-4201
                                                            F: 918-446-6384
                                                            E: sales@sidebooms.com
   30 SE CORROSION SPECIALTIES LLC                          PO BOX 52588, MIDLAND, TX 79710                 Trade Debt                                                            $0                $0          $118,993

                                                            P: 432-664-4983




10489614v1                                                                                                                                                                                                             2 of 2
Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 12 of 14
             Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 13 of 14




03/16/2020                        /s/ Joshua W. Wolfshohl
Case 20-31777 Document 1 Filed in TXSB on 03/16/20 Page 14 of 14




                                    30
                      List of Equity Holders and Corporate Ownership Statement
